Citation Nr: 0329080	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  96-36 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This appeal arises from a March 1996 rating decision 
of the Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).  That rating decision denied the 
veteran's claim for an evaluation in excess of 10 percent for 
post-traumatic stress disorder.  

A May 2002 rating decision increased the evaluation to 30 
percent disabling.  The veteran has continued to disagree 
with the current evaluation.

In an August 2003 written statement, the veteran's 
representative raised the issue of entitlement to service 
connection for a back disorder.  The Board notes that an 
unappealed October 2000 rating decision found that new and 
material evidence had not been received to reopen a 
previously denied claim for that benefit.  Thus, in order to 
reopen the claim the veteran must submit new and material 
evidence.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected post-traumatic stress 
disorder has been shown to result in considerable social and 
industrial impairment; the evidence has not demonstrated that 
the service connected post-traumatic stress disorder results 
in severe social and industrial impairment, or occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, and not in 
excess thereof, for post-traumatic stress disorder, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, Diagnostic Code 9411 (1995 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified in the June 1996 statement 
of the case (SOC) and the May 2002 supplemental statement of 
the case (SSOC) of the criteria for an increased evaluation.  
This was sufficient for notification of the information and 
evidence necessary to substantiate the claim, and the veteran 
has been adequately informed as to the type of evidence that 
would help substantiate his claim.  In a November 2001 
letter, the RO informed he veteran of the provisions of the 
VCAA as well as the type of evidence necessary to 
substantiate his claim, and informed him that VA would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  The veteran was provided with VA examinations in 
November 2000 and November 2001, and Social Security 
Administration (SSA) records and VA treatment records have 
been obtained.  The veteran has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, in this case the letter was 
sent to the veteran in November 2001, nearly two years prior 
to the Board's consideration of this case.  Furthermore, it 
appears that all pertinent evidence has been gathered and in 
an August 2003 written statement the veteran's representative 
indicated that the veteran desired that the claim be decided 
on the evidence of record.  Thus, the Board finds that the 
PVA case does not require any delay in consideration of the 
veteran's claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

An August 1995 rating decision granted service connection for 
post-traumatic stress disorder.  A 10 percent evaluation was 
assigned from December 1994.  The March 1996 rating decision 
on appeal continued the 10 percent evaluation, and the 
veteran expressed disagreement with that decision.  A May 
2002 rating decision increased the evaluation to 30 percent, 
also from December 1994.  The veteran has continued to 
contend that he is entitled to a higher evaluation.

The veteran's post-traumatic stress disorder is rated under 
code 9411.  The regulatory criteria with respect to rating 
psychiatric disorders were changed during the pendency of the 
veteran's claim.  The current criteria became effective 
November 7, 1996.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  

Under the current criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The current 30 percent evaluation is 
appropriate where the evidence shows occupational and social 
impairment with occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. Part 4, Diagnostic 
Code 9411 (2003).

Under the criteria in effect at the time the veteran's claim 
was filed in February 1996, a 30 percent evaluation required 
definite impairment in the ability to establish and maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation contemplated that the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required either virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1995).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
2002).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 2002).

A psychological evaluation of the veteran was conducted in 
May 1997 as part of his claim for SSA benefits.  The veteran 
reported that he lived with his parents and his common-law 
wife.  Testing showed that he was intellectually impaired.  
The examiner stated that he had some depression and 
nervousness, but that his primary difficulty was that he was 
very paranoid.  The veteran carried a gun, heard voices, and 
had strong homicidal thoughts and suicidal tendencies.  The 
diagnosis was schizophrenia, paranoid type, chronic.

A VA examination was conducted in September 1998.  The 
veteran reported that he did not get along well with other 
people, and that he had no friends.  He reported daily 
flashbacks, and stated that he carried a gun.  The veteran 
denied suicidal or homicidal ideation, as well as visual or 
auditory hallucinations.  He was fully oriented, and 
demonstrated no memory loss or obsessive or ritualistic 
behavior.  The veteran's speech was normal in flow, coherent, 
and goal directed.  No panic attacks were noted.  Sleep 
impairment was noted to interfere with daytime activities.  
The veteran also reported back, knee, elbow and hip pain.  
The diagnosis was post-traumatic stress disorder, chronic, 
depression, severe, unemployable, competent.  The examiner 
stated that the veteran's Global Assessment of Functioning 
(GAF) score was 41, and that he had severe impairment in 
social, occupational and interpersonal functioning due to the 
signs and symptoms of post-traumatic stress disorder and 
severe lumbar disc disease.

A February 2000 VA outpatient record noted that the veteran 
was suffering from post-traumatic stress disorder, chronic, 
severe, with psychotic features.  

A VA examination was conducted in November 2000.  The veteran 
reported that he and his wife lived with his parents.  He 
stated that he experienced flashbacks and nightmares related 
to his Vietnam experiences.  He was basically avoidant and 
did not did not socialize with people.  The veteran enjoyed 
very little and mostly stayed in the house alone.  On 
examination, there was no impairment of thought process or 
communication.  No delusions or hallucinations were noted.  
The veteran was suspicious and guarded, but his ego appeared 
organized and showed no signs of schizophrenia.  His behavior 
was appropriate throughout the interview.  The veteran denied 
suicidal or homicidal thoughts.  He was oriented to person, 
place, and time.  His memory was generally intact for recent 
and remote events.  No obsessive or ritualistic behavior was 
observed.  The veteran's rate and flow of speech tended to be 
sometimes loud, but otherwise showed no looseness of 
associations or bizarreness associated with psychosis.  The 
diagnosis was post-traumatic stress disorder, and alcohol 
dependence by history.  The GAF score was 50.

The most recent VA psychiatric examination was conducted in 
November 2001.  The veteran reported that he continued to 
have nightmares which caused his wife to awaken him, but that 
he did not recall the content of these nightmares.  He denied 
any problems during the daytime, saying that he kept busy.  
He tried to avoid thoughts about Vietnam, as well as 
television and movies.  He admitted to being detached and 
estranged from others.  The veteran stated that he usually 
stayed by himself in his room and did not go out for any 
social activities.  He went to the store from time to time.  
The veteran stated that his major problem was difficulty in 
falling and staying asleep.  He reported significant 
irritability and outbursts of anger, as well as difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  There was no evidence of psychosis, however the 
veteran admitted to hearing "voices" of Vietnamese people 
talking to him.  The veteran reported paranoia associated 
with the police or others trying to hurt or kill him.  He 
felt that God was punishing him for killing people in 
Vietnam.  The veteran stated that at night he "pulled guard 
duty" around the house then went to sleep in the daytime.  
He generally carried a gun.  There were no other symptoms of 
depression or mania at this time.  On examination, the 
veteran was fairly cooperative and friendly but tended to get 
angry when talking about his financial problems and his 
frustration with the government.  He got loud and irritable 
at those times.  His speech was normal in rate and volume, 
coherent, logical, and goal directed.  Thought processes were 
logical and goal directed.  Thought content was without any 
auditory or visual hallucinations, and the examiner stated 
that the "voices" that the veteran reported hearing were 
not actually auditory hallucinations but were thought to be 
related to post-traumatic stress disorder symptoms.  
Additionally, the veteran's reported "paranoia" was felt to 
not be true paranoia but related to his anger in general.  
The veteran denied any suicidal or homicidal ideation but 
claimed he wanted to "hurt everybody in Atlanta" for 
denying his benefits.  The veteran was alert and oriented to 
time, place, person, and situation.  Memory was intact.  
Concentration, insight, and judgment were fair.  The 
assessment was post-traumatic stress disorder, and alcohol 
dependence in remission.  The current GAF was 50, as was the 
GAF in the last year.

The Board notes that a GAF of 41 to 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 31 (4TH ed. rev., 1994).

Reviewing the medical record in the this case, the Board is 
of the opinion that the veteran's service connected post-
traumatic stress disorder merits a 50 percent rating under 
the old criteria.  The evidence demonstrates that his ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired, and that by reason of 
psychoneurotic symptoms his reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  The GAF scores of 41, 50, and 50 
support this finding.

The Board does not find that the veteran's service connected 
post-traumatic stress disorder results in severe social and 
industrial impairment as required for a 70 percent evaluation 
under those criteria.  Significantly, the two most recent VA 
examinations, in November 2000 and November 2001, showed some 
improvement in the veteran's symptoms; he continues to live 
with his family, including his wife, and is able to shop for 
himself.  The examiners described symptoms of post-traumatic 
stress disorder, including avoidant behavior, irritability, 
and sleep problems, however the objective findings were not 
indicative of severe impairment resulting from these 
symptoms.  38 C.F.R. Part 4, Diagnostic Code 9411 (1995).  
The veteran has not worked in several years, however he has 
significant physical problems which have contributed to his 
disability picture.  

The veteran also does not meet the criteria for a 70 percent 
evaluation under the current criteria.  The medical record, 
particularly the most recent VA examinations, has not 
demonstrated suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  38 C.F.R. 
Part 4, Diagnostic Code 9411 (2003).

The recent VA examinations have noted that the veteran was 
fully oriented, with logical speech, intact memory, no 
suicidal ideation, and no violent periods.  The veteran has 
been able to maintain effective relationships with his 
parents and wife.  

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 50 
percent under either the old or the new regulations governing 
the rating of post-traumatic stress disorder.  38 C.F.R. Part 
4, Code 9411 (1995 & 2003).  There is no equipoise between 
the positive and negative evidence, therefore no reasonable 
doubt issue is raised.  38 C.F.R. § 3.102 (2003).


ORDER

An evaluation of 50 percent, and not in excess thereof, for 
post-traumatic stress disorder, is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



